UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 16, 2008 BLACKROCK, INC. (Exact name of registrant as specified in Charter) DELAWARE 001-33099 32-0174431 (State or other (Commission (IRS Employer jurisdiction of File Number) Identification No.) incorporation) 40 East 52nd Street, New York, New York 10022 (Address of principal executive officers) (Zip Code) Registrant's telephone number, including area code: (212) 810-5300 (Former name or address, if changed since last report.) Checktheappropriateboxbelowif theForm8-Kfilingisintendedto simultaneouslysatisfy the filing obligation to the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o
